Citation Nr: 0315486	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE


Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.



REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim for 
an increased evaluation for asbestosis.

This case was previously before the Board in April 2003 at 
which time it was remanded to schedule a travel board 
hearing.  

REMAND

The veteran was scheduled for a video conference on June 13, 
2003.  The veteran's daughter contacted the RO to inform them 
that he was in the hospital with pneumonia; therefore, the 
hearing was canceled.  The intent was to reschedule the 
veteran at a later date.  There is no indication in the 
claims file that shows the veteran's video conference was 
rescheduled.  Pursuant to 38 C.F.R. § 20.700(a) (2002), a 
hearing on appeal will be granted to a veteran who requests a 
hearing and is willing to appear in person.  See also 38 
U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).

In view of the foregoing, a remand is necessary to allow the 
RO the opportunity to reschedule the hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2002).


Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




